In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered December 4, 1962, which denied without a hearing his application to vacate a judgment of said court rendered January 30, 1934 after a jury trial, convicting him of murder in the second degree, and imposing sentence. [For prior appeal by codefendant, *641see People v. Brengard, 265 N. Y. 100.] Order affirmed. Defendant contends there was a fatal defect in his conviction and he seeks to vacate it on the ground that at the time of his initial arraignment — when he was without counsel — a plea of not guilty was entered by the court on his behalf. For the reasons stated at length in the case decided herewith (People v. Combs, 19 A D 2d 639), the order here must be affirmed. Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.